Title: To George Washington from William Gardner, 16 August 1779
From: Gardner, William
To: Washington, George


        
          Sir,
          Portsmouth [N.H.] August 16th 1779.
        
        In conformity to the direction of the Hon’ble Board of War, do now inclose your Excellency an Invoice of sundry Merchandize, forwarded under Care of Mister David Gardner, and address’d to the Clothier at Camp; to be dispos’d of as Your Excellency may please to order.
        I am also particularly directed to inform Your Excellency, that it’s the desire of the Hon’ble Board, you should reserve as much of the Tea & Spices, as you may think proper for your Family’s use; for which purpose, have pack’d them seperate from any other Goods, in Hogshead Number 46, as your Excellency will please to observe by the Invoice. Those Articles, (with others already forwarded to Springfield, & some on hand preparing to be sent) are part of the Continental Moiety of the Prizes taken by the Warren, Queen of France, & Ranger, and brought into this port: There were many valuable Woollens among them, which the Honorable Board directed me to receive & forward to Camp; but previous to the receipt of their Order, Mister Langdon (the Agent here for Prizes &c.) had deliver’d them all (coarse & fine) to the Order of the Navy Board for the Eastern Department; which circumstance, have already inform’d the Honorable Board.
        The prices in Sterling, with the Advance at foot, are exactly as I received the Goods from the ‘foremention’d Agent. In the interim, with due Respect, I am, Your Excellency’s most Obedient & very Humble Servant.
        
          Wm Gardner, Agt Clothr
        
      